Order, Supreme Court, New York County (Edward H. Lehner, J.), entered February 9, 1990, which denied defendants’ motion for a protective order and permitted plaintiff to examine defendant corporation’s books and records to obtain a list of corporate members, unanimously affirmed, without costs.
*365Supreme Court’s factual findings, made after a hearing, that plaintiff is a member qualified to seek the membership list pursuant to Not-For-Profit Corporation Law § 621 (b) are not challenged on appeal. Nor has defendant established bad faith and improper purpose on plaintiff’s part. (Matter of Curkendall v United Fedn. of Correction Officers, 107 AD2d 935.) Defendant, throughout these proceedings, has raised only vague speculations as to plaintiff’s motives, and, in fact, never objected to the scope of the hearing, limited to plaintiff’s status as a member of the not-for-profit corporation. Concur— Murphy, P. J., Sullivan, Carro, Ellerin and Smith, JJ.